PER CURIAM:
Richard M. Sumraa, appointed counsel for Thomas Jerome Lundy in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. *867California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel's assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Lundy’s conviction and sentence is AFFIRMED.